United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 16-3921
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                 Dewuan C. Williams

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                      Appeal from United States District Court
                 for the Western District of Missouri - Kansas City
                                  ____________

                              Submitted: June 12, 2017
                                Filed: June 15, 2017
                                   [Unpublished]
                                   ____________

Before WOLLMAN, COLLOTON, and GRUENDER, Circuit Judges.
                        ____________

PER CURIAM.

       Dewuan C. Williams directly appeals the sentence he received after pleading
guilty to a felon-in-possession offense. His counsel has filed a brief under Anders v.
California, 386 U.S. 738 (1967), in which she argues that Williams’s sentence is
unreasonable and requests leave to withdraw.
       Upon careful review, we conclude that the district court1 did not impose an
unreasonable sentence. See United States v. Feemster, 572 F.3d 455, 461-62 (8th Cir.
2009) (en banc) (explaining that sentences are reviewed under deferential abuse-of-
discretion standard and discussing substantive reasonableness). In addition, having
independently reviewed the record pursuant to Penson v. Ohio, 488 U.S. 75 (1988),
we find no nonfrivolous issues for appeal. Accordingly, we grant counsel leave to
withdraw, and we affirm Williams’s sentence.
                       ______________________________




      1
        The Honorable Dean Whipple, United States District Judge for the Western
District of Missouri.

                                        -2-